Case 1:19-cv-04977-ALC Document 39 Filed 06/21/19 Page 1 of 4

 

USDC SDNY
DOCUMENT ELECTRONICALLY

UNITED STATES DISTRICT COURT FILED
SOUTHERN DISTRICT OF NEW YORK DOC#:

x DATE FILED: _@~ 2/-79

ROY STEWART MOORE, et al. :
Plaintiffs, —: 1:19-cv-4977 (ALC)
-against- : ORDER

SASHA NOAM BARON COHEN, et al.

Defendants.

 

x
ANDREW L. CARTER, JR., United States District Judge:
The Court is in receipt of Plaintiffs’ letter dated June 19, 2019 and attached hereto.

Defendants are directed to file a response by June 27, 2019.

SO ORDERED. 7 (Lae
Dated: June 21, 2019 2

New York, New York ANDREW L. CARTER, JR.
United States District Judge

 
Case 1:19-cv-04977-ALC Document 39 Filed 06/21/19 Page 2 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTIRCT OF NEW YORK

ROY STEWART MOORE and KAYLA
MOORE,

Plaintiffs,
V.

SASHA NOAM BARON COHEN,
SHOWTIME NETWORKS, INC., AND CBS
CORPORATION,

Defendants.

 

 

Civil Action No. 1:19-cv-4977

PRAECIPE OF INTENT TO FILE PETITION FOR WRIT OF MANDAMUS TO THE U.S
COURT OF APPEALS FOR THE D.C. CIRCUIT

Plaintiffs Roy Stewart Moore and Kayla Moore (“Plaintiffs”) hereby inform the Court

that they are in the process of preparing and filing a Petition for Writ of Mandamus to the U.S.

Court of Appeals for the D.C. Circuit, and will be respectfully moving to stay these proceedings

until resolution of their to be filed Petition. A contemporaneous motion to stay of the filing of

Mr. Larry Klayman’s application to be admitted pro hac vice (which counsel for Defendants has

previously consented to), will also be requested.

Out of respect and professional courtesy for the Court and the defendants, Plaintiffs

hereby thought it prudent and correct to put them on notice at this time to avoid the potential

umnecessary use of the valuable resources of the Court and the parties.

Dated: June 19, 2019

Res y Sybmitted,

 

Larry Kla¥man, Esq.

KLAYMAN LAW GROUP, P.A.
2020 Pennsylvania Ave. NW # 800
Washington, D.C. 20006

(310) 595-0800

Email: leklayman@gmail.com

Pro Hac Vice Application to be Submitted

 
Case 1:19-cv-04977-ALC Document 39 Filed 06/21/19 Page 3 of 4
Pending Disposition of Petition for Writ of
Mandamus before the U.S. Court of Appeals
Jor the District of Columbia Circuit

And Rulings by this Court on to Be Filed
Motions to Stay

District of Columbia Counsel for Plaintiffs
Case 1:19-cv-04977-ALC Document 39 Filed 06/21/19 Page 4 of 4

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true and correct copy of the foregoing submitted for filing

via Federal Express on June 19, 2019, and sent via U.S. mail to:

Elizabeth A. McNamara

DAVIS WRIGHT TREMAINE LLP
1251 Avenue of the Americas

21st Floor

New York, NY 10020

 
